DISMISS and Opinion Filed May 5, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00250-CV

   ENCORE INTERNATIONAL INVESTMENT FUNDS, LLC, Appellant
                           V.
                2608 INWOOD, LTD., Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-13285

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      Before the Court is appellant’s motion to dismiss the appeal because it no

longer wishes to prosecute same. We grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1).




                                         /Bill Pedersen, III//
220250f.p05                              BILL PEDERSEN, III
                                         JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

ENCORE INTERNATIONAL                          On Appeal from the 162nd Judicial
INVESTMENT FUNDS, LLC,                        District Court, Dallas County, Texas
Appellant                                     Trial Court Cause No. DC-17-13285.
                                              Opinion delivered by Justice
No. 05-22-00250-CV         V.                 Pedersen, III. Justices Partida-
                                              Kipness and Nowell participating.
2608 INWOOD, LTD., Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee 2608 INWOOD, LTD. recover its costs of this
appeal from appellant ENCORE INTERNATIONAL INVESTMENT FUNDS,
LLC.


Judgment entered this 5th day of May, 2022.




                                      –2–